Name: Commission Regulation (EEC) No 1204/86 of 24 April 1986 amending, for the second time Regulation (EEC) No 585/86 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 4. 86 Official Journal of the European Communities No L 108/21 COMMISSION REGULATION (EEC) No 1204/86 of 24 April 1986 amending , for the second time Regulation (EEC) No 585/86 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain based on the compensatory amount fixed for these cheeses when used as raw materials ; whereas the Annex to Regulation (EEC) No 585/86 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 585/86 (2), as amended by Regulation (EEC) No 1015/86 (3), fixed the level of the accession compensatory amounts for milk and milk products in trade with Spain ; whereas a single compensatory amount was fixed for processed cheese ; whereas it has become apparant that where such cheese has been manufactured using Emmentaler, Gruyere and Appenzell as a raw material and possibly Glarus as an addition , the accession compensatory amount must be HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 585/86, the cate ­ gory of products falling within subheading 04.04 D of the Common Customs Tariff : 'Processed cheese, not grated or powdered ' and the compensatory amount are hereby amended as follows : CCT heading No Description Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 04.04 D. Processed cheese , not grated or powdered :  In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain , as an addition , Glarus herb cheese (known as Schabziger) put up for retail sale , of a fat content not exceeding 56 % by weight in the dry matter  Other 44,89 83,01 Article 2 The day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p . 23 . 0 OJ No L 57, 1 . 3 . 1986, p . 35 . 0 OJ No L 94, 9 . 4. 1986, p . 20 .